ON APPELLEE’S MOTION FOR REHEARING
DOUGLAS, Judge.
Appellant is a surety appealing from a judgment forfeiting an appearance bond.
In our original opinion we held that under Rule 387, Texas Rules of Civil Procedure, a Motion for Affirmance on Certificate must be filed within one year after the appellant’s right to file the transcript has expired. The recent case of Gonzales v. State, 576 S.W.2d 406 (Tex.Cr.App., 1979), held that the word “bond” in Rule 387(c) refers to an appeal bond or supersedeas bond, not an appearance bond.
Accordingly, appellee’s motion for affirmance on certificate was timely filed and the judgment is affirmed.
The appellee’s motion for rehearing is granted. The judgment is affirmed.